DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The applicant's election of Group II, claims 25-28, without traverse in their reply dated 8/9/2022 is acknowledged. Claims 1-24 were cancelled. Claims 25-28 are pending and considered on the merits below.

Information Disclosure Statement
The Information Disclosure Statements filed on 9/28/2021 and 2/28/2020 are in compliance with the provisions of 37 CFR 1.97 and have been considered. An initialed copy of the Form 1449 is enclosed herewith.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figure 3H, character 397.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification considered is the one submitted on 2/28/2020, consisting of 27 pages, with the heading ‘SUBSTITUTE SPECIFICATION-CLEAN COPY’.
The disclosure is objected to because of the following informalities: 
There is a period missing at the end of paragraph [009, 010, 0029, 0039, 0082].
In [0036], there is no content in this paragraph.
In [0059], in the instance of H2, the subscript should be properly noted, H2.
In [0063], line 2, the sentence ends in ‘330.,’; the comma should be deleted. 
In [0063], line 3, the sentence ends in ‘335,’.  The sentence should end in a period. 
The use of the term HYDROSTEEL®, [0064], which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Valentini (US 2015/0301010 A1, provided on IDS on 2/28/2020).
Regarding claim 25, Valentini describes an apparatus for measuring a hydrogen diffusivity of a metal structure comprising (abstract and figure 2): 
a first chamber positioned on an external surface of the metal structure, the first chamber including a hydrogen flux sensor (figure 2 [0102] “a sample 86... a generation cell 31”); and 
a second chamber separated by a wall from and adjacent to the first chamber and positioned on the external surface of the metal structure, the second chamber including a hydrogen charging cell for generating hydrogen and inducing a hydrogen flux into the external surface of the metal structure ([0031] a gas transfer means arranged for creating a flux of the measurement gas from the inlet port towards the solidstate sensor, at a predetermined flowrate, the flow arranged to assist the gaseous mixture to form in the mixing chamber and to come into contact with the solid-state sensor; and [0082] “The device according to this exemplary embodiment is also suitable for measuring hydrogen absorbed during a treatment of a metal workpiece that takes place in a chemical bath, i.e. in a solution that can interact with the metal workpiece causing, for example, an surface oxidation, such as a pickling treatment, or a chemical milling treatment.” [0104] “Device 30, according to the invention, comprises a probe 38 (second chamber).”); 
wherein a portion of the hydrogen flux is diverted out of the metal surface toward the first chamber, where the hydrogen flux is measurable by the hydrogen flux sensor ([0031] a gas transfer means arranged for creating a flux of the measurement gas from the inlet port towards the solidstate sensor, at a predetermined flowrate, the flow arranged to assist the gaseous mixture to form in the mixing chamber and to come into contact with the solid-state sensor).

Regarding claim 26, Valentini describes that the second chamber includes an electrolyte solution in contact with the external surface of the metal structure ([0059] “an electrolytic solution arranged between the anode and the cathode”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valentini et al. (US 2015/0301010 A1, provided on IDS on 2/28/2020) in view of Lewis, II et al. (US 5,405,513, provided on IDS on 2/28/2020).
Regarding claim 27, Valentini describes an anode and cathode ([0059] “an anode and a cathode”), however is silent to describes a counter electrode and reference electrode position in the electrolyte solution.
Lewis describes “The hydroxide reservoir is adapted to receive a permeation counter electrode 137 and permeation reference electrode 138” (column 6). Lewis further suggests that these electrodes are advantageous as it provides “improved reliability” (column 9).
Therefore it would have been obvious to one skilled in the art at the time the invention was filed to incorporate  counter and reference electrodes into the device of Valentini as suggested by Lewis because it would provide improved reliability. 

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valentini et al. (US 2015/0301010 A1, provided on IDS on 2/28/2020) in view of Lewis, II et al. (US 5,405,513, provided on IDS on 2/28/2020) in further view of Arnold L. Lewis, II et al. (US 6,554,981 B2, herein “Arnold”).
Regarding claim 28, the combination described above describes all the limitations of claims 25-27, however is silent to an electric power supply coupled to the external surface of the metal structure, the counter electrode and the reference electrode, the power supply being operative to provide a constant current between the counter electrode and the external surface of the metal structure to provide cathodic polarization of the metal surface.
Arnold described “In a preferred embodiment, the electronic portion of the invention is  comprised of the three printed circuit boards, designated as the Power Supply board, the hydrogen Permeation Probe Microprocessor board, and the Hydrogen Permeation Analog Control board. The individual electronic components are selected for their electrical characteristics as well as their ability to withstand high service temperatures which are sometimes encountered in field locations. The electronic housing enclosure is sealed from the environment to protect the electronic components. The apparatus can be powered by either 110 VAC mains power, or by battery or solar power” (column 8). Furthermore this suggests that this configuration allows for portability of the device to widen the use potential.
Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to incorporate an electric power supply coupled to the external surface of the metal structure, the counter electrode and the reference electrode, the power supply being operative to provide a constant current between the counter electrode and the external surface of the metal structure to provide cathodic polarization of the metal surface into the device of the combination as suggested by Arnold because this would provide for portability of the device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY R BERKELEY whose telephone number is (571)272-9831. The examiner can normally be reached M-Th 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY R. BERKELEY/
Examiner
Art Unit 1796



/CHRISTINE T MUI/Primary Examiner, Art Unit 1797